       Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 1 of 13



                      IN TH E U N ITE D S TA TE S D IS TRICT CO U RT
                      F O R TH E SO U TH E RN D IS TRICT O F TE XA S
                                  H O U S TON D IV IS IO N


        DHI GROUP, INC. F/K/A DICE
        HOLDINGS, INC. AND
        RIGZONE.COM, INC.,

                                  Plaintiffs,
           v.                                                  C.A. NO.: 16-cv-01670
        DAVID W. KENT, JR., SINGLE
        INTEGRATED OPERATIONS
        PORTAL, INC. D/B/A OILPRO AND
        OILPRO.COM, ET AL.,
                         Defendants.


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’
                      EXPERT SHANE JOHNSON

           Plaintiffs DHI Group, Inc. and Rigzone.com, Inc. (collectively, “Plaintiffs”) submit

this Response to Defendants’ Motion to Strike Plaintiffs’ Expert Shane Johnson.

                                         I.      INTRODUCTION

           Plaintiffs’ damages expert, Professor Shane Johnson, is the Thomas W. Leland

Memorial Chair and the Wells Fargo/Heep Foundation Professor in Finance at the Mays

Business School at Texas A&M University, where he teaches business valuation to

graduate and undergraduate business students. 1 Professor Johnson calculated two

alternative measures of Plaintiffs damages. First, he valued the misappropriation,




1   Johnson Dep. (Ex. 1) at 225:11-226:5; Johnson Report (Ex. 2) at 1.
        Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 2 of 13



meaning he determined the value of the resumes Defendants stole from Plaintiffs, and

second, he calculated Defendants’ unjust enrichment from the thefts. 2

                             II.    SUMMARY OF ARGUMENT

           Defendants use the “everything-but-the-kitchen-sink” approach to attack

Professor Johnson’s opinions in an attempt to convince this Court to exclude Plaintiffs’

damages expert from testifying at trial. Professor Johnson is a well-qualified expert who

used generally accepted methodology to reach his opinions. While Defendants now

purport to believe that Professor Johnson’s valuation methodology is improper, this was

not always so. Back when they were still operating in the real world, Defendants

employed a nearly identical methodology to forecast the future value of Oilpro. In fact,

Professor Johnson’s estimated value per user, which drives part of the valuation, is lower

than Defendants’ 2016 projections. Defendants’ motion should be rejected.

                                     III.   ARGUMENT

           Plaintiffs make multiple arguments in their Motion to Strike Johnson, some of the

arguments, while factually incorrect, actually relate to Professor Johnson. Others,

however, are completely unrelated to a motion to strike an expert and are merely

included to allow Defendants to repeat the baseless arguments made in their Motion for

Summary Judgment. In an abundance of caution, Plaintiffs will also refute Defendants’

misstatements of Texas law.




2   Ex. 2 at 6, 10.
                                               2
       Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 3 of 13



A. Professor Johnson Is Qualified To Render Valuation Opinions.

          Given the absurdity of it, Plaintiffs will address Defendants’ penultimate

argument first. Defendants argue Professor Johnson—who is a tenured professor of

Finance at the Mays Business School at Texas A&M University—is not qualified to testify

about damages because “while a professor who teaches valuation, [he] is woefully

unfamiliar with even the most basic valuation standards.”3 This laughable statement is

unfounded, and Plaintiffs’ are sincerely hard-pressed to identify any good faith reason

that justifies Defendants’ decision to include this argument in their motion.

          Defendants claim that Professor Johnson misunderstands “reasonable royalty”

under Texas law and that he conflates “a reasonable royalty with the fair market value of

the resumes.” For support, they cite Southwestern Energy Production Company v. Berry-

Helfand, 491 S.W.3d 699, 711 (Tex. 2016). Defendants correctly cite that case for the

proposition that “[a] reasonable royalty is calculated based on a fictional negotiation of

what a willing licensor and licensee would have settled on as the value of the trade secret

at the beginning of the infringement.” Defendants omit the opinion’s very next sentence:

“A reasonable royalty is, in essence, a proxy for the value of what the defendant

appropriated[.]” Id. In other words, Professor Johnson’s fair market value of the stolen

resumes is precisely the kind of damages available for plaintiffs to recover in cases like




3   Defendants’ Motion to Strike Johnson (ECF 232) at 40.
                                                      3
    Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 4 of 13



this one. 4 Professor Johnson understands how to value the loss in a case such as this and

is qualified to so testify.

B. Professor Johnson Relies On Valid Assumptions.

          Defendants argue that Professor Johnson’s valuations “begin with a fatal flaw:

accepting the false factual allegations in the Complaint at face value.” Defendants

complain that Professor Johnson did not “do anything, other than take [numbers] at face

value.” But this is no flaw at all because the Federal Rules of Evidence explicitly permit

experts to “base an opinion on facts or data in the case that the expert has been made

aware of.” FED. R. EVID. 703. An expert need not independently investigate all the facts of

a case.

          Defendants also confuse disputed assumptions with false assumptions. Plaintiffs

understand that Defendants vigorously contest the fact that the FBI determined that Kent

stole hundreds of thousands of resumes and that Oilpro obtained about 111,000 new

users, supported by the analysis of Jeremy Antonini, as a direct result of the theft. But

Defendants’ unqualified assertion that there is “no evidence” to support the damages

numbers and that “the only admissible evidence shows that the true number is 20,905” is

simply false. Moreover, as this Court is now aware from prior briefing in the Motion to

Strike Trent Livingston, the only support for Defendants’ estimate of about 21,000

converted users comes from a self-serving and unreproducible “analysis” done by David

Kent, which Defendants shamelessly attempt to bolster through the unverifiable analysis



4See Ex. 2 at 57:23-58:23 (describing how a fair market value per user is similar to a reasonable royalty
calculation).

                                                   4
        Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 5 of 13



done by Trent Livingston. Simply because the parties dispute the magnitude of David

Kent’s crimes does not mean Professor Johnson’s opinions should be excluded.

C. Professor Johnson’s Measures Of Damages Are Accurate And Legally Sound.

          Defendants next argument is that Professor Johnson’s valuations are irrelevant

because they do not comport with Texas law. They first say his valuations are irrelevant

because Plaintiffs’ claims are preempted. However, the preemption arguments have no

bearing on Professor Johnson’s ability to opine and testify about the damages suffered by

Plaintiffs. Accordingly, putting aside the preemption issue, which is fully addressed in

Plaintiffs Response to Defendants’ Motion for Summary Judgment, Defendants’

arguments regarding Texas damages standards are belied by the very cases that they mis-

cite.

          For example, Defendants repeatedly assert that “Plaintiffs cannot recover the

value of the trade secret unless the trade secret was destroyed,”5 and that Defendants

neither destroyed nor published the trade secrets. For this proposition, Defendants cite

University Computing Company v. Lykes-Youngstown Corporation, 504 F.2d 518, 535 (5th Cir.

1974) and In re TXCO Resources, Inc., 475 B.R. 781, 824 (Bankr. W.D. Tex. 2012). However,

both cases specifically differentiate between the “total” value of the trade secret and the

appropriate measure of damages for theft of trade secrets. Indeed, the Universal

Computing court stated that “[w]here the damages are uncertain, however, we do not feel

that that uncertainty should preclude recovery; the plaintiff should be afforded every




5   ECF 232 at 21.
                                             5
    Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 6 of 13



opportunity to prove damages once the misappropriation is shown.” Univ. Computing

Co., 504 F.2d at 539. And the court in In re TXCO, added that “[w]here a trade secret has

not been destroyed and the plaintiff is unable to prove a specific injury, the accepted

approach to damages measures the value of the misappropriated trade secrets to the

defendant.” In re TXCO Res., Inc., 475 B.R. at 825.

       Defendants then try to claim that “[u]nder Texas law unjust enrichment is the

defendants’ actual profits resulting from the use of the trade secret,” citing Southwestern

Energy Production Company v. Berry-Helfand, 491 S.W.3d at 711. However, that case, like

others before it, also supports Plaintiffs’ position. While the Southwestern Energy court

recognizes “actual profits” as one measure of recovery, that court also explains that

“[v]alue to the defendant may be measured by the defendant’s actual profits resulting

from the use or disclosure of the trade secret (unjust enrichment), the value a reasonably

prudent investor would have paid for the trade secret, or development costs that were

saved.” Id. Indeed, the court continued:

              But lack of certainty does not preclude recovery. (“Where the
              damages are uncertain, however, we do not feel that the
              uncertainty should preclude recovery; the plaintiff should be
              afforded every opportunity to prove damages once the
              misappropriation is shown.”). The fact finder must have
              sufficient evidence to determine the value a reasonably
              prudent investor would pay for the trade secret, and to meet
              that standard, the plaintiff need only demonstrate “the extent
              of damages as a matter of just and reasonable inference,” even
              if the extent is only an approximation. (internal citations
              omitted). Id. at 711-712.

Professor Johnson’s calculations more than satisfy this standard.



                                             6
    Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 7 of 13



D. Professor Johnson’s Methodology Is Sound.

       Defendants next argue that Professor Johnson’s methodology of using market-

value-per-user is “merely ipse dixit.”6 Defendants again demonstrate their lack of

knowledge of economics and valuation through this baseless assertion. Multiples based

valuations are standard economic and valuation metrics. 7 A common example is that of

commercial office buildings, which are often viewed on a price-per-square-foot basis,

even though the market value or price of the building is the discounted future free cash

flows. Moreover, in some sectors or industries of the economy, it is common to estimate

the value per user or subscriber. This valuation method is frequently used in the cable TV

industry, the cellular phone service industry, and for web-based companies such as

Facebook, Twitter, and LinkedIn, as well as Rigzone and Oilpro. Furthermore, Professor

Johnson did not make up a value-per-user approach as a measure of appropriate

damages for this case. It has been used in the real world for years to value companies

outside of litigation. 8

       Moreover,      Defendants’      own documents          disprove     their argument,        and

demonstrate that Professor Johnson’s valuations are modest in comparison with

Defendants’ own projections. For example, a post “downturn in the oil and gas industry”

presentation given by Oilpro specifically estimated the company’s future value as the

sum of the number of projected members multiplied by “$100 per user,” which Oilpro


6 Id. at 26.
7 See Ex. 1 at 93:1-3; 93:12-94:18.
8 See Roberts Dep (Ex. 3) at 203:23-204:16; PwC Valuation Index (Ex. 4) at 6 (“There are, however, some

alternative value metrics which we can look at when PE breaks down. For example, in Figure 4 we compare
the ‘value per user’ of social media companies versus telecoms operators and broadcasters.”).

                                                  7
       Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 8 of 13



observes was the “market value of a LinkedIn User.” 9 Indeed, David Kent assumed that

Oilpro’s “market-value-per-user” would surpass LinkedIn: “We are going to be twice

that[.]” So, for Defendants to now suggest that Professor Johnson’s market-value-per-

user approach is unreliable is both ironic and wrong.

           In addition to claiming that Professor Johnson’s methodology of calculating a

market-value-per-user to determine the value of the stolen resumes is flawed, in a series

of supplementary attacks of Professor Johnson’s methodology (sections C.2.-C.6.),

Defendants cite (literally) zero cases to support these “arguments.” They have attempted

to attack his opinions from multiple angles, while not providing a single legal basis for

why they would possibly be used to exclude his testimony. At best, some of Defendants’

arguments could be used to cross Professor Johnson at trial. Really, though, they are

nothing but noise.

E. Investment Decisions Speak Louder Than Words, Especially When the Investor
   Does Not Want To Be Sued For Fraudulent Transfer.

           After performing considerable diligence on the prospects of Kent’s new business,

Jonathan Fairbanks (via “JBF Family Trust”) invested $3 million of his family’s money in

exchange for a 15% stake in Oilpro. Basic math reveals that Fairbanks’ investment

assumed that Oilpro was worth $20 million. Professor Johnson uses information related

to this consummated transaction as one of the many data points he considered when

conducting his analysis.




9   See 2016 Oilpro Presentation (Ex. 5).
                                               8
     Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 9 of 13



        For background, Fairbanks is a sophisticated investor. He is the co-founder of

Global Energy Capital whose “investing partners in GEC are top university endowments,

not-for-profit foundations, family offices and sovereign wealth funds in the United States,

Norway and Singapore.”10 Now, Defendants argue that Professor Johnson’s

consideration of Fairbanks’ and Kent’s consummated transaction was inappropriate. In

support of this theory, Defendants offer an affidavit executed by Mr. Fairbanks in which

he disclaims his own analysis and asserts that it should not be relied upon. Defendants

and Fairbanks now claim that Fairbanks created his model “as a negotiating tool” to

“show Kent the value that his investment would bring to Kent’s company.” 11 What

Defendants (and Fairbanks) want this Court to believe is that this sophisticated investor

created a model that turns investment theory on its head: he wanted to pay more for less.

These claims strike Plaintiffs as disingenuous, especially because Fairbanks has a

significant motive to help defend against Plaintiffs’ claims. 12 But, to combine two

common refrains, actions speak louder than words, and money talks. The contrast




10 See www.globalenergycapital.com.
11 ECF 232 at 31, 37.
12 While Fairbanks did invest $3 million in Oilpro, he never lost a penny of his investment. Indeed, soon

after David Kent’s arrest, he, through his then attorney, reached out to Fairbanks: “David asked me to
assure you that he will make it right financially to you.” See 03/30/16 Email (Ex. 6). And for once, David
Kent was good for his word; he bought Fairbank’s interest in Oilpro in late 2016, after it had collapsed, for
the full $3 million original purchase price. See Fairbanks Stock Purchase Agreement (Ex. 7) at 1478-1497.
Given that these funds were sent to Fairbanks after the collapse of Oilpro, and after the filing of this
litigation, a very strong argument could be made that if the jury were to award damages in excess of Kent’s
ability to pay, Fairbanks would be liable for returning up to $3 million to satisfy any excess judgment.
Indeed, during negotiations, Kent emailed Fairbanks and explained that = “fraudulent conveyance (sic) is
a problem” during their negotiations. See 9/6/16 Email (Ex. 8) at Fairbanks 158. Moreover, days prior to
the consummation of the “sale” of his Oilpro stake back to Kent, Fairbanks apparently received sufficient
“comfort on the insolvency issues (Fraudulent conveyance)” to consummate the “sale” several days later.
See 11/9/16 Email (Ex. 9) at Fairbanks 1288.

                                                     9
       Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 10 of 13



between Fairbanks’ post litigation words and pre-litigation actions only underscores the

fact that Professor Johnson’s consideration of Fairbanks’ analysis goes to weight, not

admissibility.

F. Professor Johnson’s Opinion Is Prejudicial Because It Is Probative.

           Apparently realizing that their prior arguments are either unsupported by the

facts of this case, or the controlling law in this jurisdiction, Defendants close their attack

by trotting out the shopworn “unduly prejudicial” argument. After devoting pages to an

extended rant about Professor Johnson’s methodology, including complaints about his

modeling of discounted cash flow and use of a contested discount rate, Defendants end

their motion by arguing that Professor Johnson’s opinions offer “nothing beyond the

understanding and experience of the average citizen” and that it’s simply “just all

math.” 13 Their argument, however, does not add up. Plaintiffs readily conceded that

Professor Johnson’s analysis and testimony will be damaging to the Defendants; after all,

that is the point. However, under Federal Rule of Evidence 403, “‘damage to a

defendant’s case is not a basis for excluding probative evidence,’ because ‘[e]vidence that

is highly probative invariably will be prejudicial to the defense.’” U.S. v. Wallace, 124 Fed.

Appx. 165, 167 (4th Cir. 2005); citing U.S. v. Grimmond, 137 F.3d 823, 833 (4th Cir. 1998).




13   ECF 232 at 43.
                                             10
   Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 11 of 13



                                IV.     CONCLUSION

      In light of the above, Plaintiffs respectfully request that the Court deny Defendants

Motion to Strike Plaintiffs’ Expert Shane Johnson.

                                      Respectfully submitted,

                                      JORDAN, LYNCH & CANCIENNE PLLC

                                      By: s/ Walter Lynch
                                          Walter Lynch
                                          State Bar No. 24046330
                                          Federal I.D. No. 965265
                                          Amir Halevy
                                          State Bar No. 24065356
                                          Federal I.D. No. 1259956
                                          Joseph (“Jeb”) W. Golinkin II
                                          State Bar No. 24087596
                                          Federal I.D. No. 2515657
                                          1980 Post Oak Blvd., Ste. 2300
                                          Houston, Texas 77056
                                          713-955-4020 (Telephone)
                                          713-955-9644 (Fax)
                                          wlynch@jlcfirm.com
                                          ahalevy@jlcfirm.com
                                          jgolinkin@jlcfirm.com

                                         ATTORNEYS FOR PLAINTIFFS DHI GROUP,
                                         INC. F/K/A DICE HOLDINGS, INC. AND
                                         RIGZONE.COM, INC.




                                           11
   Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 12 of 13



                              CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of November, 2018, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification
of this filing to all counsel of record in this case.

                                          /s/ Jeb Golinkin
                                          Joseph W. Golinkin II




                                            12
Case 4:16-cv-01670 Document 241 Filed in TXSD on 11/16/18 Page 13 of 13



           IN TH E U N ITE D S TA TE S D IS TRICT CO U RT
           F O R TH E SO U TH E RN D IS TRICT O F TE XA S
                       H O U S TON D IV IS IO N


 DHI GROUP, INC. F/K/A DICE
 HOLDINGS, INC. AND
 RIGZONE.COM, INC.,

                    Plaintiffs,
    v.                                     C.A. NO.: 16-cv-01670
 DAVID W. KENT, JR., SINGLE
 INTEGRATED OPERATIONS
 PORTAL, INC. D/B/A OILPRO AND
 OILPRO.COM, ESTEVAN DUFRIN,
 MATTHEW KENT, BRYAN ROBINS,
 JEREMY ANTONINI, AND JOHN
 DOES NOS 1-10,
                  Defendants.


                            PROPOSED ORDER

  Defendants’ Motion to Strike Plaintiffs’ Expert Shane Johnson is Denied.




                                   The Honorable Nancy K. Johnson
                                   United States Magistrate Judge




                                     13
